IN THE
                                TENTH COURT OF APPEALS



                                         No. 10-12-00008-CR

                               IN RE DAYRIN L. ROBINSON


                                        Original Proceeding



                                 MEMORANDUM OPINION


        The “petition for assembly,” which we construe to be an original proceeding for

post-conviction habeas corpus relief,1 is dismissed for lack of jurisdiction.2 See TEX.

GOV’T CODE ANN. § 22.221 (West 2004); Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex.

App.—Texarkana 2005, orig. proceeding) (intermediate court of appeals has no

jurisdiction over post-conviction writs of habeas corpus in felony cases); see also TEX.

CODE CRIM. PROC. ANN. art. 55.02, §§ 1, 1a(a) (West Supp. 2011) (providing for filing of


1 The petition appears to seek DNA testing pertaining to Robinson’s father and expunction of Robinson’s
criminal proceedings, all to show Robinson’s “actual innocence” and, presumably, to result in his release
from imprisonment.

2 The petition has numerous procedural deficiencies. It lacks all of the requirements of Rule of Appellate
Procedure 52.3. See TEX. R. APP. P. 52.3. It lacks a record. See id. 52.3(k), 52.7(a). It lacks proof of service
on the Respondent(s) and the Real-Party-in-Interest. See id. 9.1, 9.5, 52.2. Because of our disposition and
to expedite it, we will implement Rule 2 and suspend these rules. Id. 2.
expunction petition in district court); id. art. 64.01(a-1) (West Supp. 2011) (providing for

filing of motion for DNA testing in convicting court); TEX. FAM. CODE ANN. § 160.601

(West Supp. 2011) (providing for filing of civil proceeding to adjudicate parentage

under rules of civil procedure).



                                                     REX D. DAVIS
                                                     Justice
Before Chief Justice Gray,
       Justice Davis, and
       Judge Ralph Strother3
Petition dismissed
Opinion delivered and filed February 1, 2012
Do not publish
[OT06]




3
  The Honorable Ralph Strother, Judge of the 19th District Court, sitting by assignment of the Chief
Justice of the Supreme Court of Texas pursuant to section 74.003(a) of the Government Code. See TEX.
GOV’T CODE ANN. § 74.003(a) (West 2005).


In re Robinson                                                                               Page 2